EXHIBIT Consent of Independent Registered Public Accounting Firm The Board of Directors Cogo Group, Inc.: We consent to the use of our reports with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting as of December31, 2008, incorporated by reference herein. Our report dated March16, 2009, on the effectiveness of internal control over financial reporting as of December31, 2008, contains an explanatory paragraph that states Cogo Group, Inc. acquiredLong Rise Holdings Limited during 2008 and management excluded from its assessment of the effectiveness of Cogo Group, Inc.’s internal control over financial reportingas of December31, 2008, Long Rise Holdings Limited’s internal control over financial reporting associated with total assets of RMB34.8million and total revenue of RMB37.3million included in the consolidated financial statements of Cogo Group, Inc. and subsidiaries as of and for the year ended December 31, 2008. Our audit of internal control over financial reporting of Cogo Group, Inc. also excluded an evaluation of the internal control over financial reporting of Long Rise Holdings Limited. /s/ KPMG Hong Kong, China February
